Filed 9/18/14 P. v. Flowers CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                           B249462

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA100017)
         v.

MICHAEL FLOWERS,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Thomas C. Falls and Bruce F. Marrs, Judges. Affirmed.
         Marilyn Drath, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Kamala D. Harris, Attorney General, Lance E. Winters, Assistant Attorney
General, Susan Sullivan Pithey and Louis W. Karlin, Deputy Attorneys General,
for Plaintiff and Respondent.




                                     ___________________________
                                INTRODUCTION
      Michael Flowers appeals from the judgment of conviction. He contends the
imposition of three one-year prior prison term enhancements were unauthorized, as
he only served two prior prison terms. Appellant also requests that this court
independently review the sealed transcript of the in camera proceeding on his
motion pursuant to Pitchess v. Superior Court (1974) 11 Cal.3d 531 (Pitchess).
We conclude the sentencing claim is moot, as the trial court has corrected the error.
After independently reviewing the Pitchess hearing, we affirm.
                                                          1
                           PROCEDURAL HISTORY
      In May 2013, following a jury trial, appellant was found guilty of resisting
an executive officer by means of threat or violence, in violation of Penal Code
           2
section 69. The jury also found true the special allegation that appellant had
suffered three prior convictions for purposes of section 667.5, subdivision (b): a
2002 conviction in People v. Flowers (Super. Ct., L.A. County, 2002,
No. 054269), a 2004 conviction in People v. Flowers (Super. Ct., L.A. County,
2004, No. 066595), and a 2006 conviction in People v. Flowers (Super. Ct., L.A.
County, 2006, No. 074821).
      In June 2013, the trial court imposed a six-year sentence, consisting of the
upper term of three years on the charged count and three one-year prior prison term
enhancements under section 667.5, subdivision (b).
      Appellant timely filed a notice of appeal. On April 29, 2014, appellate
counsel requested that the trial court strike one of the section 667.5 enhancements,
as appellant had served only two prison terms for the three prior convictions. On

1
      As appellant raises purely legal issues, we omit a Statement of the Facts.
2
      All further statutory citations are to the Penal Code.


                                          2
May 16, 2014, the court amended the abstract of judgment to reflect only two
                             3
section 667.5 enhancements.
                                  DISCUSSION
      As respondent notes, the sentencing relief sought by appellant has been
granted, rendering his sentencing claim moot. Therefore, we address the sole
remaining issue on appeal: appellant’s request for independent review of the in
camera proceeding on his Pitchess motion. Prior to trial, appellant filed a Pitchess
motion, seeking personnel files of City of Pomona Police Department Officers J.
Martinez and S. Perez relevant to allegations of use of excessive force,
discriminatory bias, and fabrication of evidence. The trial court found good cause
to hold an in camera hearing solely as to acts of violence and fabrication. After
reviewing the materials, the court ordered certain documents disclosed to the
defense. We review a trial court’s decision on a Pitchess motion for an abuse of
discretion. (People v. Mooc (2001) 26 Cal.4th 1216, 1228.)
      This court has independently reviewed the sealed transcript of the in camera
proceeding on the Pitchess motion. We conclude the trial court did not abuse its
discretion in determining that six personnel files should be disclosed. (People v.
Mooc, supra, 26 Cal.4th at p. 1232.)




3
       The trial court’s amended abstract of judgment was requested and issued
after appellant’s opening brief was filed.

                                         3
                                 DISPOSITION
     The judgment is affirmed.


     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                               MANELLA, J.


We concur:




EPSTEIN, P. J.




COLLINS, J.




                                      4